MAJOR, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between the parties hereto, by their respective attorneys, that the above entitled appeal may be dismissed, and that an order dismissing the same may be entered without notice.
“Dated .this 14th day of July, 1938.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs, pursuant to the foregoing stipulation.